Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Drawings
The drawings are objected to because it is unclear what structure is defining the “first hinge” and the “second hinge”. While reference numerals 58 and 66 were included in the replacement sheet, it is unclear what structure each of these reference numerals are denoting. Furthermore, “58” in Figure 12 is different than “58” in Figure 15 and “66” in Figure 15 is different than “66” in Figure 4. It is unclear how each of these are both the first hinge and the second hinge. 
It is unclear how Figure 15 denotes an articulation axis “200”. Based on figures 13 and 14, it can how the shaft 660 allows for rotation is not clearly shown. The specification describes on page 14 last paragraph “It can support a fastening tab 64, articulated along a rotation axis corresponding to the axis 200 and described above and/or an orientation tab 56, as discussed above, or a support 560, as shown in figures 13, 14 and 15, rigidly fastened to 
the intermediate tab 710.” It seems like the other embodiment has axis 200 not the embodiment elected which is rigidly attached. It appears the drawings do not match the spec or the claimed/elected embodiment.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8-10,12,14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is difficult to ascertain the scope of the limitation “a first hinge being able to guide pivoting of the tubular winder around a first axis of articular and at least a second hinge at the first axial end portion of the tubular winder” since it is unclear what structure the applicant believes the second hinge to be considering their elected embodiment shown in fig.’s 12-15.  In the remarks submitted 3/30/2021, applicant refers to paragraphs [0063] and [0064] and uses reference numerals 58 and 66 to denote the first and second hinges; however, paragraph [0063] states “maintaining surface 563 has a length greater than the diameter of the shaft 660, which allows the latter to move along the maintaining surface, but also to be positioned slanted relative to the longitudinal axis of the support 560. This therefore makes if possible to articulate the intermediate part 400 relative to the support 560 along a first degree of freedom, called horizontal degree of freedom. The articulation along the horizontal degree of freedom defined above corresponds to the first hinge 58”.  This language seems to indicate that the articulation provided by the maintaining surface and the shaft corresponds to that of the first hinge in the previous embodiments, and not that these parts are the first hinge. Similarly, the shaft 660 can pivot along its own longitudinal axis relative to the maintaining element 562, in particular when the shaft 660 is situated near the opening between the lug 565 and the stop 564 of the maintaining element 562. This therefore makes it possible to articulate the intermediate part 400 relative to the support 560 along a second degree of freedom, called vertical degree of freedom. The articulation along the vertical degree of freedom defined above corresponds to the second hinge 66”. This language seems to indicate that the articulation provided by the shaft corresponds to that of the first hinge in the previous embodiments, and not that this part is the first hinge.
The language of claiming a first and second hinge is confusing at it does not appear that there is a distinct first and second hinge shown, only parts that allow movement corresponding to the first and second hinges of other embodiments.  Examiner believes that better clarification is needed regarding these limitations. 
Dependent claims are rejected as depending from a rejected claim. 
Specification
The disclosure is objected to because of the following informalities: Regarding claim 1, it is difficult to ascertain the scope of the limitation “a first hinge being able to guide pivoting of the tubular winder around a first axis of articular and at least a second hinge at the first axial end portion of the tubular winder” since it is unclear what structure the applicant believes the second hinge to be considering their elected embodiment shown in fig.’s 12-15.  In the remarks submitted 3/30/2021, applicant refers to paragraphs [0063] and [0064] and uses reference numerals 58 and 66 to denote the first and second hinges; however, paragraph [0063] states “maintaining surface 563 has a length greater than the diameter of the shaft 660, which allows the latter to move along the maintaining surface, but also to be positioned slanted relative to the longitudinal axis of the support 560. This therefore makes it possible to articulate the intermediate part 400 relative to the support 560 along a first degree of freedom, called horizontal degree of freedom. The articulation along the horizontal degree of freedom defined above corresponds to the first hinge 58”.  This language seems to indicate that the articulation provided by the maintaining surface and the shaft corresponds to that of the first hinge in the previous embodiments, and not that these parts are the first hinge. Similarly, paragraph [0064] states “the shaft 660 can pivot along its own longitudinal axis relative to the maintaining element 562, in particular when the shaft 660 is situated near the opening between the lug 565 and the stop 564 of the maintaining element 562. This therefore makes it possible to articulate the intermediate part 400 relative to the support 560 along a second degree of freedom, called vertical degree of freedom. The articulation along the vertical degree of freedom defined above corresponds to the second hinge 66”. This language seems to indicate that the articulation provided by the shaft corresponds to that of the first hinge in the previous embodiments, and not that this part is the first hinge.
The language of claiming a first and second hinge is confusing at it does not appear that there is a distinct first and second hinge shown, only parts that allow movement corresponding to the first and second hinges of other embodiments.  Examiner believes that better clarification is needed regarding these limitations. 
There is insufficient antecedent basis in the claims for the limitations “support surface” as it is not found in the specification.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 3/30/2021, with respect to claim 1 have been fully considered and are persuasive. Examiner agrees that Forse ‘863 and Ng ‘943 fail to disclose a first hinge and a second hinge at the first axial end portion of the tubular winder having a support with a support surface having a length along the reference axis of the tubular winder and a shaft connected with the tubular winding 
Allowable Subject Matter
 Examiner believes the claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634